Cite as 2014 Ark. App. 362

                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                          CR-13-1030
                                        No.


                                                   Opinion Delivered June   4, 2014

                                                   APPEAL FROM THE HEMPSTEAD
JOHN EVERETT BLOCK, JR.                            COUNTY CIRCUIT COURT
                     APPELLANT                     [No. 29CR-13-65]

                                                   HONORABLE WILLIAM RANDAL
V.                                                 WRIGHT, JUDGE

STATE OF ARKANSAS                                  REBRIEFING ORDERED; MOTION
                                  APPELLEE         TO WITHDRAW DENIED



                                LARRY D. VAUGHT, Judge

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule

4-3(k)(l) (2013), appellant John Everett Block Jr.’s counsel has filed a no-merit brief and a

motion to withdraw asserting that there are no non frivolous arguments that would support an

appeal. We are unable to consider the appeal at this time, however, because the brief is not in

compliance with Arkansas Supreme Court Rule 4-2(a) or Rule 4-3(k)(l) (2013).

       After a two-day trial, on July 30, 2013, a Hempstead County jury convicted Block of

possession of marijuana and simultaneous possession of drugs and firearms. He was sentenced

by the jury to consecutive terms totaling 276 months’ incarceration in the Arkansas Department

of Correction. On February 7, 2014, Block’s attorney filed a motion to withdraw and a no-merit

brief. Block filed his own points for reversal and an “objection” to his counsel’s brief on March

26, 2014, pursuant to Arkansas Supreme Court Rule 4-3(k)(2) (2013).
                                   Cite as 2014 Ark. App. 362

       This court has stated that the record on appeal is limited to what is included in the briefs

and the abstract, and the burden is on the appellant to provide an abstract and addendum that

complies with Rule 4-2. Dorsey v. State, 2010 Ark. App. 742. Rule 4-3(k)(l) provides that “the brief

shall contain an argument section that consists of a list of all rulings adverse to the defendant

made by the circuit court on all objections, motions and requests made by either party with an

explanation as to why each adverse ruling is not a meritorious ground for reversal.” (Emphasis

added.) Unfortunately, counsel failed to discuss each adverse ruling in the argument section of

his brief, and a no-merit brief that fails to address an adverse ruling does not satisfy the

requirements of Rule 4-3(k)(l) and must be rebriefed. Dorsey v. State, 2010 Ark. App. 742.

       Accordingly, we order counsel to file a substituted brief containing all adverse rulings and

a discussion as to why each ruling would not support a merit appeal. Counsel has fifteen days

from the date of this opinion in which to file a substituted brief. Ark. Sup. Ct. R. 4-2(b)(3). The

briefing deficiencies set forth in our opinion are not to be taken as an exhaustive list, and we

urge counsel to carefully examine the record and review the rules before resubmitting a brief.

       Rebriefing ordered; motion to withdraw denied.

       GLADWIN, C.J., and BROWN, J., agree.

       Lewis Law Firm, by: Nathan D. Lewis, for appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                                 2